Citation Nr: 1330445	
Decision Date: 09/23/13    Archive Date: 09/30/13

DOCKET NO.  13-00 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a right knee condition.

2. Entitlement to service connection for a left knee condition.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1999 to December 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Petersburg, Florida. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After having carefully considered the matter, the Board believes the Veteran's claim must be remanded for further procedural development.  It is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 

The Veteran contends that he is currently suffering from disabilities in both of his knees, which he alleges began in-service.  Although his service treatment records contain no record of any diagnoses, symptoms, or complaints of issues regarding the Veteran's knees, the Veteran contends that he had his knees "drained" while in-service. 

The Veteran has not been given a VA examination for his knees. The Veteran believes that an examination of his knees will provide sufficient evidence to determine that he has a service connected disability. While there is no evidence of either an in-service event or a current disability outside of the Veteran's own allegations, the Board finds that an examination is warranted under the low threshold of McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this regard, the Board notes the Veteran is competent to relate having undergone some sort of surgical procedure in service, and to have experienced recurring symptoms thereafter.  Although the file contains no medical records documenting a current knee disability, the Veteran is also competent to report ongoing symptoms. 

For these reasons, and given the consistency of the Veteran's statements regarding the in-service "drainage" of his knees and the ongoing symptoms thereafter, the Board believes that an examination is warranted. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with another opportunity to identify any potential relevant records related to his claimed disability, to include records of any current or past treatment.  Request that he either forward any such additional records to VA to associate with the claims file, or that he provide authorization for VA to assist him in obtaining such records.

If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file. 

2.  Schedule the Veteran for a VA examination by an appropriate medical professional for the purpose of ascertaining whether the Veteran has a current disability in both knees.  Necessary diagnostic tests, if any, should be conducted.  The claims file must be available for review and the examiner should state that it has been reviewed.

As to any knee disability found on examination, the examiner should provide an opinion as to whether it is at least as likely as not associated with his military service, to include any treatment received therein.  It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

3.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand. If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal. If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


